DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/23/2021, all the requested changes to the claims and specification have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-6 are pending.
Response to Arguments
Applicant’s arguments, see page 5, filed 02/23/2021, with respect to the claim interpretations under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The previous interpretation of the claim limitation(s) “beam expansion portion”, “beam splitting portion”, and “switching portion” under 35 U.S.C. 112(f) has been withdrawn. In view of MPEP § 2181, the claim terms “beam expansion”, “beam splitting”, and “switching” are now considered structural modifiers.
Applicant's arguments filed 02/23/2021 with respect to the previous claim rejection(s) under 35 U.S.C. 103 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a 1xN wavelength selective switch”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the Mao reference does not teach or suggest that 
In response to applicant's argument that the Mao reference fails to teach that his switching portion is “configured to change an angle of a beam with a selected wavelength on the switching axis, independently of a polarization of the beam with the selected wavelength”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "independently of a polarization of the beam with the selected wavelength" in the last paragraph of the claim.  There is insufficient antecedent basis for configured to split the light beams with random polarizations transmitted from the plurality of input/output port arrays into two light beams with substantially the same polarization”. 
Claims 2-6 are rejected under this section as being dependent upon rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. 9,588,299 to Mao et al. (hereinafter “Mao”) in view of International Pub. No. WO 2016/071777 A2 to KANG et al. (hereinafter “Kang”).  Mao and Kang were applied in a prior Office action. 
In re claim 1, Mao discloses, see FIGS. 1-3, a wavelength selective switch (WSS) for multiple units comprising; 
a plurality of input/output port groups including a plurality of input/output port arrays (102) for transmitting and receiving a plurality of light beams each including a plurality of wavelength channels, wherein each of the plurality of input/output port arrays (102) includes a plurality of ports/endfaces which are arranged in at least one-dimension and comprise at least one input port and at least one output port; 
a switching lens portion (108) configured such that the plurality of light beams transmitted from the plurality of input/output port arrays (102) intersect on a switching axis (“On the port switching plane shown in FIG. 1A, after the main collimating lens 108, all the input 
a first prism portion (106) arranged between the plurality of input/output port arrays (102) and the switching lens portion (108), the first prism portion (106) being configured to refract the plurality of light beams transmitted from the plurality of input/output port arrays (102) at different angles on the switching axis according to different light beam groups (“The Wollaston prism 106 separates incoming light into two orthogonal linearly polarized beams that diverge at a specified angle from each other”); 
a second prism portion (109) arranged after the switching lens portion (108), the second prism portion (109) being configured to align a center line of each light beam group transmitted from the switching lens portion (108) in parallel with an optical axis (”The Wollaston prism 109 and half-wave plate 110 are configured to receive the separated orthogonally polarized substantially collimated light beams from the collimating lens 108 and further correct them into parallel beams with the same polarization”; 
a beam splitting portion/grating (120) configured for splitting each light beam whose beam size has been expanded by the beam expansion portion at different angles on a dispersion axis according to different wavelength components (“The grating 120 can be a diffraction grating that splits and diffracts light into several light beams travelling in different directions. The directions of these light beams depend on the spacing of the grating 120 and the wavelength of the light so that the grating 120 acts as the dispersive element separating the different wavelength channels of the input light beams”); 
an imaging lens portion (122) configured to readjust and focus the wavelengths of the light beams split by the beam splitting portion (120) (“After the focusing lens 122, the beams from the input ports (fibers) 102 are passed through port switching optics 124, 126, and 130 and 
a switching portion/modulation array (128) including a plurality of divided areas/pixel cells corresponding to the plurality of input/output port groups, the switching portion (128) being capable of changing an angle of a beam with a selected wavelength on the switching axis, independently of a polarization of the beam with the selected wavelength, such that the wavelength selected from the plurality of wavelength channels of an input port which is selected independently from each group is transmitted to an output port of the plurality of input/output port groups which is selected independently (“the polarization modulator array 128 can be configured to independently control the polarization state of each individual wavelength according to the desired combination of wavelengths at each specific 2×2 switch. For example, for a particular desired routing of wavelengths, the polarization modulator array 128 can be programmed to produce particular polarizations of the wavelengths to achieve a desired output port routing for each of the N 2×2 wavelength selective switches”).  See columns 4-8 of Mao for further details. 

Thus, Mao only differs from claim 1 in that he does not teach a beam expansion portion configured for expanding a beam size of each light beam transmitted from the second prism portion (109) in a direction of the dispersion axis.  Kang, on the other hand, teaches a WSS (100) comprising a anamorphic expansion element (119) configured for anamorphically expanding a light beam transmitted from a relay element (118) in a direction of a dispersion axis prior to entering a beam splitting element (112).  See paragraph [0036] of Kang.  In order to expand a beam size of each light beam transmitted from his second prism portion (109) prior to entering his beam splitting portion (120), the WSS of Mao would have been modified to include the 

In re claim 2, Mao further discloses a polarization optical element (106, 108, 109, 110) configured to split the light beams with random polarizations transmitted from the plurality of input/output port arrays (102) into two light beams with substantially the same polarization and arrange the two light beams on the dispersion axis.

In re claim 3, as seen in FIG. 1A of Mao, a part of the plurality of input/output groups comprising port arrays (102) are arranged in an array.

In re claim 4, in the plurality of input/output port arrays (102) of Mao, a different number of input/output ports can be selected to be assigned to each input/output port array.

In re claim 6, Mao in view of Kang only differs in that Mao does not teach one of the plurality of input/output port arrays (102) are connected to a photo detector to make an optical power monitor.  Photo detectors to monitor optical power, however, were well-known in art before the effective filing date.  In order to monitor an input or output optical power, Mao in view of Kang would have been modified to include a well-known photo detector connected to one of the input/output arrays (102) of Mao, thereby obtaining the invention specified by claim 6.  Therefore, it would have also been obvious to one ordinary skill in the art before the effective .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mao in view of Kang as applied to claim 1 above, and further in view of Patent Pub. No. US 2002/0191899 A1 to Kelly et al. (“Kelly”).  Kelly was also applied in a prior Office action.
In re claim 5, Mao in view of Kang only differs in that Mao does not teach that two of the plurality of input/output port arrays (102) are connected in series, one of the two input/output port arrays (102) being used in attenuation mode while the other one of the two input/output port arrays (102) being used in switching mode.  Kelly, on the other hand, teaches two of a plurality of input/output port arrays (10) that are connected in series, one of the two input/output port arrays (10) being used as a drop filter while the other one of the two input/output port arrays (102) being used in a switching mode.  See Fig. 9 of Kelly.  In order to use one of his input/output arrays (102) as a drop filter and another array (102) as a switch, Mao in view of Kang would have been modified by connecting two of the plurality of input/output port arrays (102) of Mao in series, per the teachings of Kelly, thereby obtaining the invention specified by claim 5.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Mao combined with Kang, and further in view of Kelly.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
March 5, 2021